Gilchrist, J.
The doctrine of Thompson v. Leach, 2 Vent. 198, is, that the assent of a party, to whom a conveyance is made, is to be implied, because there is a strong intendment of law that it is for a person's benefit to take, and no man can be supposed to be unwilling to do that which is for his own advantage. That while “ a man cannot have an estate put into him in spite of his teeth,” his assent to a grant, devise, or other conveyance, made for his benefit, is a matter of legal presumption, until the contrary appear. That doctrine is founded upon good sense, and has, since that case, been recognized as law. Townson v. Tickell, 3 B. & A. 36; Shep. Touch. 284; Hurst v. McNeil, 1 Wash. C. C. 70.
It is also settled that a deed may be effectually delivered to a third party, for the use of him who is to take under it; Souverbye v. Ardon, 1 Johns. Ch. 254; Buffum v. Green, 5 N. H. Rep. 80; and that it takes effect from such delivery, without awaiting the subsequent delivery to the principal party, and without any agency whatever of his.
There seems to be no reason why the same rules should not be applied to the case of the release in question, and why they should not conclude the questions that are raised.
■ The witness, as the only child of the deceased, is entitled to share with his mother the personal property of *153liis father. By a valid conveyance of his interest in that estate to his mother, he became qualified to testify.
The form of the conveyance appears to be sufficient. It is an order to the administrator to pay the sums to which he is,' or may become entitled, to his mother, and that order is accepted by him, and he thereupon promises to pay those sums accordingly.
The order, or assignment, was delivered to Peavey, for the benefit and use of the mother, and it is to be presumed, according to the general rule, that she accepts it.

Judgment on the verdict.